Citation Nr: 1726224	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  07-21 073	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for deviated nasal septum, status-post correction, with septoplasty.

2.  Entitlement to an initial compensable rating for allergic rhinitis.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 2000 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted, in pertinent part, the Veteran's claim of service connection for allergic rhinitis, assigning a zero percent rating effective May 3, 2004, and denied his claim of service connection for deviated nasal septum, status-post correction, with septoplasty (which was characterized as deviated septum with septoplasty).  The Veteran disagreed with this decision in October 2004.  He perfected a timely appeal in June 2007 and requested a Board hearing; however, he failed to report for this hearing when it was scheduled in June 2017.  See 38 C.F.R. § 20.704 (2016).  Having reviewed the record evidence, the Board finds that the issues on appeal should be characterized as stated on the title page.

In January 2011 and in January 2013, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed the AOJ to schedule the Veteran for a Board hearing.  As noted above, the Veteran failed to report for this hearing when it was scheduled in June 2017.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board observes here that the Veteran's mailing address of record has changed frequently during the pendency of this appeal.  It appears that jurisdiction over his appeal was transferred to the RO in Pittsburgh, Pennsylvania, in approximately December 2016, because his mailing address of record at that time was outside the continental United States.  Subsequent information obtained by AOJ personnel in May 2017 indicates that the Veteran now resides within the jurisdiction of the RO in St. Petersburg, Florida.  As such, the RO in St. Petersburg, Florida, currently has jurisdiction in this appeal.  The Board observes in this regard that Veterans generally must keep VA apprised of their whereabouts.  If they do not do so, then there is no burden on the part of VA to "turn up heaven and earth to find [them]."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993); see also Thompson v. Brown, 8 Vet. App. 169, 175 (1995) (finding VA may rely on the "last known address" shown of record and burden is on appellant to keep VA apprised of his or her whereabouts).  Thus, the Veteran is advised to keep VA informed as to his current mailing address of record.

The appeal is REMANDED again to the AOJ (in this case, the RO in St. Petersburg, Florida).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he incurred a deviated nasal septum during active service, possibly as a result of an in-service motor vehicle accident.  He also contends that his service-connected allergic rhinitis is more disabling than currently (and initially) evaluated.  The Board acknowledges that this appeal has been remanded to the AOJ on several prior occasions, most recently in January 2013.  Having reviewed the record evidence, and although the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding this appeal again, additional development is required before the underlying claims can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law").

With respect to the Veteran's service connection claim for a deviated nasal septum, status-post correction, with septoplasty, the Board observes that his service treatment records document that he had in-service surgery (septorhinoplasty) in 2002 to treat a severely deviated nasal septum.  These records also document that the Veteran incurred multiple facial injuries as a result of an in-service motor vehicle accident in August 2003.  Unfortunately, a review of the Veteran's most recent VA examination for a deviated nasal septum in December 2003 shows that this examination is inadequate for VA adjudication purposes.  See 38 C.F.R. § 4.2 (2016).  The Board notes in this regard that the December 2003 VA examination occurred prior to the Veteran's actual separation from active service in May 2004 as part of the Benefits Delivery at Discharge (BDD) program.  Although the Veteran was diagnosed as having status post correction of a deviated nasal septum with no residual problems at the December 2003 VA examination, the examiner who conducted this examination did not provide an opinion as to the etiology of the Veteran's deviated nasal septum.  The Board notes that there otherwise is insufficient medical evidence to adjudicate the Veteran's service connection claim for a deviated nasal septum, status-post correction, with septoplasty.  The Board also notes that VA's duty to assist under the VCAA includes providing an examination where necessary.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of his deviated nasal septum, status-post correction, with septoplasty.

With respect to the Veteran's higher initial rating claim for allergic rhinitis, a review of the claims file indicates that he last was examined for this disability for VA adjudication purposes in December 2003 when he reported for VA examination as part of the BDD program.  The Board again notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); but see Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (finding "mere passage of time" does not render old examination inadequate).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examination in December 2003, the Board finds that, on remand, he should be scheduled for updated VA examination to determine the current nature and severity of his service-connected deviated nasal septum, status-post correction, with septoplasty.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA and private treatment records which have not been obtained already.  If any records obtained are not in English, please have them translated in to English.

2.  Schedule the Veteran for examination to determine the nature and etiology of any deviated nasal septum.  The claims file should be provided for review.  

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that deviated nasal septum, status-post correction, with septoplasty, if diagnosed, is related to active service or any incident of service.  A rationale should be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

3.  Schedule the Veteran for an updated examination to determine the current nature and severity of his service-connected allergic rhinitis.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

